DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the respected claims of U.S. Patent No. 10,104,762. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claims
1
8
9-15
16-18
20
10104762 Claims
15
1
3-9
11-13
14


For example:
Instant Claim 8
10104762 Claim 1
A method of performing tessellation in a computer graphics system, the method comprising:
A method of performing tessellation in a computer graphics system, the method comprising:
receiving an input comprising at least three vertices defining a patch, each vertex comprising a vertex tessellation factor;
receiving an input comprising three vertices defining a triangle patch, each vertex comprising a domain space coordinate and a vertex tessellation factor;
comparing the vertex tessellation factors to a threshold value; and
comparing the vertex tessellation factors to a threshold value; and
in response to determining that at least one of the vertex tessellation factors exceeds the threshold value:
in response to determining that at least one of the three vertex tessellation factors exceeds the threshold:
generating a center vertex to the patch;
generating a center vertex to the patch and calculating a vertex tessellation factor and blend factor for the newly added vertex;
selecting in turn, each one of the received vertices, and for each selected vertex:
selecting in turn, each one of the three received vertices, and for each selected vertex:
defining a vertex based on the selected vertex; and
defining a vertex based on the selected vertex;

in response to determining that the vertex tessellation factor of the selected vertex does not exceed the threshold value, the vertex tessellation factor of a next neighbor vertex exceeds the threshold and the vertex tessellation factor of a previous neighbor vertex does not exceed the threshold, adding a new vertex to sub-divide an edge between the selected vertex and the next neighbor vertex and drawing a single triangle connecting the defined vertex, the newly added vertex and the center vertex; and
in response to determining that the vertex tessellation factor of the selected vertex does not exceed the threshold value and the vertex tessellation factor of a neighbor vertex exceeds the threshold, adding a new vertex to sub-divide an edge between the selected vertex and the neighbor vertex and dividing a sub-quad defined by the defined vertex, the newly added vertex, the center vertex and the other neighbor vertex into two triangles by connecting the defined vertex to a diagonally opposite vertex in the sub-quad.
in response to determining that the vertex tessellation factor of the selected vertex does not exceed the threshold value, the vertex tessellation factor of a next neighbor vertex does not exceed the threshold and the vertex tessellation factor of a previous neighbor vertex exceeds the threshold, adding a new vertex to sub-divide an edge between the selected vertex and the previous neighbor vertex and dividing a sub-quad defined by the defined vertex, the newly added vertex, the center vertex and the next neighbor vertex into two triangles by connecting the defined vertex to a diagonally opposite vertex in the sub-quad.


Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: Haimes discloses triangle subdivision (§2.1.2). However, the limitation “in response to determining that the vertex tessellation factor of the selected vertex does not exceed the threshold value and the vertex tessellation factor of a neighbor vertex exceeds the threshold, adding a new vertex to sub-divide an edge between the selected vertex and the neighbor vertex and dividing a sub-quad defined by the defined vertex, the newly added vertex, the center vertex and the other neighbor vertex into two triangles by connecting the defined vertex to a diagonally opposite vertex in the sub-quad,” taken as a whole, renders the claims patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2004/0207622 – triangle subdivision
[Haimes 2002] – triangle subdivision
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611